     Case 2:20-cv-01654-APG-NJK Document 6 Filed 09/15/20 Page 1 of 3



1
2
3                                 UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5     JUSTIN D. PORTER,                                           Case No. 2:20-cv 01654-APG-NJK
6                                                Plaintiff                     ORDER
7             v.
8     SHEPARD, et al.,
9                                            Defendants
10
11   I.       DISCUSSION

12            On September 8, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

13   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983. Docket No.

14   1-1. Plaintiff has neither paid the full $400 filing fee for this matter nor filed an application to

15   proceed in forma pauperis with complete financial attachments.

16            On September 10, 2020, Plaintiff filed a motion for extension of time to file his fully

17   complete application to proceed in forma pauperis with complete financial attachments. Docket

18   No. 5.

19            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

20   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

21   prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit

22   all three of the following documents to the Court:

23            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

24            approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

25            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

26            (i.e. page 4 of this Court’s approved form), and

27            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

28   six-month period.
     Case 2:20-cv-01654-APG-NJK Document 6 Filed 09/15/20 Page 2 of 3



1           The Court grants Plaintiff’s motion for extension of time at Docket No. 5 and will allow a
2    one-time opportunity to file a fully complete application to proceed in forma pauperis containing
3    all three of the required documents or, in the alternative, pay the full $400 filing fee for this action
4    on or before November 13, 2020. Absent unusual circumstances, the Court will not grant any
5    further extensions of time.
6           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis with
7    all three required documents or pay the full $400 filing fee on or before November 13, 2020, the
8    Court will dismiss this case without prejudice for Plaintiff to file a new case with the Court when
9    Plaintiff is either able to acquire all three of the documents needed to file a fully complete
10   application to proceed in forma pauperis or pays the full $400 filing fee.
11          A dismissal without prejudice means Plaintiff does not give up the right to refile the case
12   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
13   with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
14   an application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
15   November 13, 2020 to proceed with this case.
16          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
17   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
18   in forma pauperis with all three documents or pays the full $400 filing fee.
19   II.    CONCLUSION
20          For the foregoing reasons, IT IS ORDERED Plaintiff’s motion for extension of time,
21   Docket No. 5, is GRANTED.
22          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
23   form application to proceed in forma pauperis by an inmate, as well as the document entitled
24   information and instructions for filing an in forma pauperis application.
25          IT IS FURTHER ORDERED that, on or before November 13, 2020, Plaintiff will either
26   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
27   administrative fee) or file with the Court:
28          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s



                                                      -2-
     Case 2:20-cv-01654-APG-NJK Document 6 Filed 09/15/20 Page 3 of 3



1            approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
2            3),
3            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
4            (i.e. page 4 of this Court’s approved form), and
5            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
6    six-month period.
7            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
8    proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action
9    on or before November 13, 2020, the Court will dismiss this action without prejudice for Plaintiff
10   to refile the case with the Court, under a new case number, when Plaintiff has all three documents
11   needed to file a complete application to proceed in forma pauperis or pays the full $400 filing fee.
12           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
13   No.1-1, but will not file it at this time.
14           IT IS SO ORDERED.
15           DATED: September 15, 2020.
16
17                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                     -3-
